The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
CONTINUING DATA
This application is a CON of 16/040,705 07/20/2018 ABN
16/040,705 is a CON of 14/807,958 07/24/2015 ABN
14/807,958 is a CON of 13/659,376 10/24/2012 ABN
13/659,376 is a CON of 13/165,196 06/21/2011 PAT 8323617
13/165,196 is a DIV of 11/638,307 12/13/2006 ABN
11/638,307 has PRO 60/751,237 12/14/2005
11/638,307 has PRO 60/751,381 12/14/2005
11/638,307 has PRO 60/751,414 12/14/2005

This corrected notice of allowability is made to correct claim numbering on the PTO-37 form.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623